Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "telescoping frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same component as the “base frame” first set forth in Claim 1, line 5.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Reber (US 4768333 A) in view of Peachey (US 5974774 A), Sharp (US 4300337 A), and Murphy (US 3237390 A).

Regarding Claim 1, Reber discloses a double windrow converter assembly removably attachable to a swather, wherein the double windrow converter assembly is configured for creating a double 
a base frame (1) having an attachment point (6) for engaging to the swather, the base frame having a plurality of wheels (11, 12); 
a pickup head (2) comprising a plurality of pickup teeth (15) and driven by a chain (41), wherein the plurality of pickup teeth are configured for picking up freshly slathered hay from the field due to rotational movement of the pickup head; 
a trough (23) placed above the pickup head, wherein the trough comprises a delivery end and a discharge end, and wherein the hay picked up by the pickup head gets collected at the delivery end of the trough; 
an endless belt (21) mounted over the trough, wherein the endless belt is configured for rotating in a direction perpendicular to the movement of the plurality of pickup teeth, and wherein the endless belt comprises a plurality of drag teeth (22) affixed onto an outer surface, and wherein the rotation of the plurality of drag teeth on the endless belt diverts the hay collected at the delivery end of the trough to the discharge end, and wherein the discharge end of the trough is configured for discharging the hay onto the field towards either side of the swather to create the double windrow. 
Reber does not disclose a first hydraulic motor operably connected to the pickup head through the endless chain for the rotational movement. 
However, Reber teaches that the pickup head could be powered by a hydraulic motor (col. 6, lines 58-60) rather than the power takeoff shown in an alternative embodiment.
It would be obvious to one of ordinary skill in the art to provide the pickup head disclosed by Reber with the hydraulic motor disclosed by the alternative embodiment as an alternative way of driving the pickup head.
Reber does not disclose a second hydraulic motor operably connected to the endless belt through an endless chain.
Peachey discloses a device comprising a pickup head (38) and conveyor belt (24), and where both the pickup head and conveyor are each driven by their own hydraulic motor, making the device self-contained (col. 3, lines 50-57).
In the same field of endeavor, Sharp discloses a side discharge rake driven by a hydraulic motor (30) and chain (30).
In view of the teaching by Peachey, it would be obvious to one of ordinary skill in the art to provide the endless belt disclosed by Reber with a hydraulic motor as disclosed by Sharp, as an alternative way of driving the endless belt. 
Reber does not disclose a hay stripper in spatial relationship with the discharge end of the trough and configured to prevent the hay from going around one or more drag teeth of the plurality of drag teeth adjacent to the discharge end.
In the same field of endeavor, Murhpy discloses an endless belt side delivery rake with a stripper (plate 126) that prevents the belt teeth from directing cut material over the top of the endless belt (col. 4, lines 60-65: “The latter (126)…is of such size as to pass between the two end of tines 80 of each rake tooth so as to thereby strip vegetation therefrom thus cleaning the rake teeth”).
It would be obvious to one of ordinary skill in the art to provide the endless belt disclosed by Reber with the stripper disclosed by Murphy as a way to ensure all hay is directed toward the ground for maximum aeration.
Regarding Claim 4, Reber, in view of Peachey, Sharp, and Murphy, discloses the double windrow converter according to claim 1 wherein the base frame is configured for providing a stable base for mounting the pickup head, trough, endless belt, and the first and the second hydraulic motors.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reber in view of Peachey, Sharp, and Murphy as applied to claim 1 above, and further in view of Baril (US 5272860 A).

Regarding Claim 6, Reber, in view of Peachey, Sharp, and Murphy, discloses the double windrow converter according to claim 1.
Reber does not disclose wherein the double windrow converter assembly further comprises a steel axle coupled at a base of the base frame, and wherein the plurality of wheels and a steel axle are configured for enabling movement of the windrow converter assembly in synchronization with the swather in a desired direction.
In a similar windrow converter, Baril discloses an axle (64) connected to both its wheels and its frame. 
It would be obvious to one of ordinary skill in the art to provide the windrow converter disclosed by Reber with the axle disclosed by Baril as a way to bear the load of the windrow converter.
The examiner takes Official Notice that it is old and well known to form agricultural implements from steel.
It would be obvious to one of ordinary skill in the art to form the axle from steel as a matter of design choice. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reber in view of Peachey, Sharp, and Murphy as applied to claim 1 above, and further in view of Carlson (US 2909988 A).

Regarding Claim 8, Reber, in view of Peachey, Sharp, and Murphy, discloses the double windrow converter according to claim 1.
Reber does not disclsoe wherein the double windrow converter assembly further comprises a tensioner assembly mounted on the telescoping frame, and wherein the tensioner assembly is configured for providing required amount of endless belt tension necessary for proper operation of the assembly.
In the same field of endeavor, Carlson discloses an endless belt with a tensioning assembly (77, 78, 80).
It would be obvious to one of ordinary skill in the art to provide the endless belt disclosed by Reber with the tensioning assembly disclosed by Carlson as a way to prevent the belt from slipping.


Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         

/M.I.R./               Examiner, Art Unit 3671